DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 9/2/2021 has been entered. Claims 1-15 remain for examination.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments to claims 1, 10 and 11 filed on 9/2/2021 are considered persuasive. Accordingly, the prior art fails to disclose: 
i. an electronic device as recited in claim 1 comprising:
a housing; 
a display viewable through a first region of a front surface of the housing; 
a first antenna positioned at a rear surface of the housing when viewed in a first direction; and 
a communication circuit positioned within the housing, 
wherein the display includes a pixel layer including pixels and a conductive sheet layer the pixel layer on a first side of the pixel layer, 
wherein the conductive sheet layer includes a first conductive region, a second conductive region, and a slit between the first conductive region and the second conductive region, 

wherein the communication circuit is configured to receive a signal in a specified frequency band through the first antenna 1a. and the first conductive region used as a second antenna. 

ii. an electronic device as recited in claim 10 comprising: 
a display panel including at least one pixel for displaying an image; 
a metal member formed adjacent to at least a partial region of the display panel and 
formed at at least a portion of a housing of the electronic device; 
a metal layer positioned below the display panel and including a first region and a second region physically separated from the first region, 
wherein the first region of the metal layer, used as an antenna, is electrically connected with the metal member; and 
a substrate positioned below the metal layer and including a ground connected with the second region of the metal layer, 
wherein the metal member is positioned at a rear surface of the housing when viewed in a first direction, and  
wherein at least one wireless circuit which receives a signal through the metal member is positioned on the substrate.

iii. an electronic device as recited in claim 11 comprising: 
a housing; 
viewable through a first region of a front surface of the housing; and 
a communication circuit positioned within the housing, 
wherein at least a portion of the housing includes a metal member,
wherein the metal member is positioned at a rear surface of the housing when viewed in a 
first direction,
wherein the display includes a pixel layer including pixels and a conductive sheet layer 
on a first side of the pixel layer, -6-CHA et al. Application No. 16/634,347 Response to Office Action dated June 2, 2021 
wherein the conductive sheet layer includes a first conductive region, a second conductive region, and a slit between the first conductive region and the second conductive region, 
wherein the metal member of the housing is electrically connected with the first conductive region of the conductive sheet layer, and 
wherein the communication circuit is configured to receive a signal in a specified frequency band through the first conductive region and the metal member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THIEN M LE/Primary Examiner, Art Unit 2887